EXHIBIT 10.18

[g2018022719514894523104.jpg]

 

 

 

May 12, 2016

 

 

Helen Collins, M.D.

74 Holbrook Lane

Atherton, CA   94027

 

 

Dear Helen,

 

We are very pleased to extend to you an offer of employment with Five Prime
Therapeutics, Inc. as Vice President, Clinical Development, reporting directly
to me.

 

We would like for your full-time employment with FivePrime to begin at your
earliest convenience, but no later than Wednesday, June 20, 2016.

 

We would pay you a base salary of $340,000, paid semi-monthly less applicable
taxes and withholding.  Once you begin full-time employment, you would be
eligible to participate in FivePrime’s benefit plans and programs available to
all regular, full-time employees.  These benefits currently include medical,
vision, dental, disability, 401(k) investment plan, Employee Stock Purchase
Plan, Section 125 (flex spending), Section 132 (mass transit) and paid time-off
programs.

 

You would be eligible to participate in FivePrime’s annual cash bonus program
and your annual target bonus amount would be 30% of your annual base salary.
Your bonus for 2016 will be pro-rated based on your start date. We would
determine your actual annual performance bonus based on an assessment of your
meeting individual goals (60% weighting) as well as FivePrime’s attainment of
corporate goals (40% weighting). Corporate achievement is determined by
FivePrime’s Board of Directors.

 

FivePrime is also offering you a hiring bonus of $65,000, the payment of which
is conditioned on your acceptance of our employment offer and the start of your
employment with us.  We would pay you the hiring bonus with your first
paycheck.  You agree that if you voluntarily resign your employment with
FivePrime or if FivePrime terminates your employment for cause, you would
promptly repay to FivePrime (i) all of the hiring bonus, if such employment
termination occurred prior to the one-year anniversary of the start of your
employment; or (ii) 50% of the hiring bonus, if such employment termination
occurred prior to the two-year anniversary of the start of your employment.

 

Subject to approval by FivePrime’s Board of Directors, we would grant you an
incentive stock option to purchase 60,000 shares of common stock of
FivePrime.  The exercise price per share would be the fair market value of
common stock at the closing price on the date of grant.  We would issue your
stock option award under our 2013 Omnibus Incentive Plan.  Your stock option
award would be subject to a Stock Option Agreement.  Subject to your continued
employment with FivePrime and the other terms and conditions of your stock
option grant, your stock option award would vest over four years, with 25% of
the shares vesting on the first anniversary of your start date and the balance
vesting in equal monthly installments over the subsequent 36 months.

 

In addition, subject to approval by FivePrime’s Board of Directors, we would
grant you 5,000 shares of restricted common stock under our 2013 Omnibus
Incentive Plan.  Your restricted stock award would be subject to a Restricted
Stock Agreement.  Subject to your continued employment with FivePrime and the
other terms and conditions of your restricted stock award, 50% of your shares of
restricted stock would vest on the second anniversary of your start date, and
the remaining 50% of your shares of restricted stock would vest on the third
anniversary of your start date.

 

 

--------------------------------------------------------------------------------

H.Collins, M.D., 5-12-2016  page 2 of 2

 

 

As a condition of our offer of employment, we require you to sign and comply
with our Confidential Information and Innovation Assignment Agreement, which
among other things prohibits unauthorized use or disclosure of FivePrime’s
confidential information.  During your tenure with FivePrime, we would expect
you to also abide by FivePrime’s policies and procedures.  Federal law requires
us to verify your identity and eligibility for employment in the United
States.  Accordingly, our offer of employment is also conditioned upon this
verification.

 

Our offer to you is subject to verification that you hold the educational
degree(s), that you have represented holding on the curriculum vitae (CV). We
use a third party resource for this verification and we will contact you to
initiate the verification process.  

 

Your employment with FivePrime would not be for a set term and you would be an
at-will employee.  

You would be free to terminate your employment with FivePrime at any time and
for any reason whatsoever simply by notifying us.  Likewise, we would be free to
terminate your employment at any time for any reason whatsoever, with or without
cause or advance notice.  This at-will employment relationship cannot be changed
except in writing and signed by FivePrime’s Chief Executive Officer.

 

This letter, along with the Confidential Information and Innovation Assignment
Agreement, supersedes any prior representations or agreements, whether written
or oral, with respect to our offer of employment to you.  This letter may not be
modified or amended except by a written agreement, signed by FivePrime and you.

 

To accept this offer of employment, please sign, date and return this letter and
the Confidential Information and Innovation Assignment Agreement by the end of
the business day on Tuesday, May 17, 2016.  Please either fax the document to
(415) 520-9842, attention Lauretta Cesario, or email a scanned copy to
eFax-HR@fiveprime.com.

 

Again, Helen, we are very pleased to make this offer to you.  We believe you
bring a great deal to FivePrime at this stage of our development and that your
contributions would be important in continuing our progress.  We all look
forward to having you join our team as we continue to build a vibrant and
successful company.

 

Sincerely,

 

 

/s/ Robert Sikorsky

Robert Sikorski, M.D., Ph.D.

Senior Vice President, Global Clinical Development



 

/s/ Lewis T. Williams

Lewis T. “Rusty” Williams, M.D., Ph.D.

Founder, Chief Executive Officer, and Chairman

 

Accepted:

 

 

/s/ Helen Collins13 May 2016

Helen Collins, M.D. Date

 

 

20 June 2016

Anticipated Start Date

Five Prime Therapeutics, Inc. • Two Corporate Drive • South San Francisco, CA
94080 • Phone (415) 365-5600 • Fax (415) 365-5601

www.fiveprime.com